Case 1:18-mc-00167-AB.] Document 25 Filed 01/28/19 Page 1 of 5

UNITED STATES DISTRICT COUR'I`
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

v\
PAUL J. MANAFORT, JR.,

Defendant.

 

IN RE: PETITIONS FOR RELIEF
CONCERNING CONSENT ORDER OF
FORFEITURE

Case No. 1:18-mc-00167-ABJ

 

WILLIAM CLAYTON BATCHELOR,

Petitioner.

)
)
.)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

STIPULATION AND ORDER OF SETTLEMENT
REGARDING PETITION OF WILLIAM CLAYTON BATCHELOR AND
NORTHWESTERN MUTUAL UNIVERAL LIFE INSURANCE POLICY NO. 18268327

IT IS HEREBY STIPULATED and AGREED by and between the United States of America,
by and through its undersigned counsel, and William Clayton Batchelor, Petitioner herein
(“Batchelor”), pursuant to 21 U.S.C. § 853(i)(2) and (n), to compromise and settle Batchelor’s
interest in the following property: n

Northwestern Mutual Universal Life Insurance Policy No. 18268327
and any property traceable thereto (the “Property”).

This settlement is entered into between the parties pursuant to the following terms:
l. Batchelor represents that he is the sole trustee of the Manafort Family 2008
lrrevocable Trust and that he is the person identified as owner and direct beneficiary under the terms

of the insurance policy that governs the Property.
2. On the terms set forth herein, Batchelor hereby withdraws his petition received by the
Clerk of the Court on November 7, 2018, and docketed\at Docket No. 6 on November 13, 2018 (the

“Petition”) asserting an interest in the Property. Upon the Court’s endorsement of this Stipulation
l

Case 1:18-mc-00167-AB.] Document 25 Filed 01/28/19 Page 2 of 5

and Order, said Petition is hereby deemed dismissed with prejudice, without costs and/or attomey’s
fees to either party.

3. The United States agrees that upon liquidation of the Property, whether pursuant to an
interlocutory order or a final order of forfeiture of the Court forfeiting the Property to the United
States, the United States will not contest payment to Batchelor from the liquidated proceeds the sum
of $71,184. 1 0 representing the remainder of his claims for administrative and fiduciary
compensation against the Property and all interest he may have in the Property.

4. Batchelor represents that the Property and a minor account with a balance of
$2,669.34 are the sole assets of the Manafort Family 2008 lrrevocable Trust, and that the trust has no
other assets with which to pay the administrative and fiduciary compensation of the trustee.

5. The payment to Batchelor shall be in full settlement and satisfaction of all claims he,
individually or as trustee of the Manafort Family 2008 Irrevocable Trust, may have to an interest in
the Property, all claims for payments due to him in relation to the Property, and all claims arising
from and relating to the seizure, detention, and forfeiture of the Property by the United States.

6. Batchel|or agrees to cooperate reasonably with the United States in facilitating the
liquidation of the Property and transfer of the proceeds thereof to the United States. As the United
States may direct, such cooperation may include actions to surrender the Property under the terms of
the insurance policy or other actions. Payment to Batchelor described in paragraph 3 above may be
made directly upon liquidation, after transfer to the United States of the entire liquidated balance of
the Property, or through such other means as the United States may deem appropriate

7. Batchelor agrees to release and hold harmless the United States, and any agents,
servants, and employees of the United States (and any involved state or local law enforcement
agencies and their agents, servants, or employees), in their individual or official capacities, from any
and all claims by Batchelor and his agents that currently exist or that may arise as a result of the
Government’s actions against and relating to the Property.

8. Batchelor agrees not to pursue against the United States any other rights or remedies

he may have with respect to the Property.

Case 1:18-mc-00167-AB.] D`ocument 25 Filed 01/28/19 Page 3 of 5

9. Batchelor agrees to notify the Special Counsel’s Office and the Money Laundering
and Asset Recovery Section (MLARS) of the U.S. Department of Justice promptly if he learns of
any condition that might affect thc liquidation of the Property, and to join in any motion by the
United States to effect the liquidation of_t`he Property. Batchelor shall endorse such government
motions within ten days of receipt of the motion.

10. Batchelor understands and agrees that this Stipulation and Order constitutes a full and
final settlement of his petition and that he waives any rights to litigate further any interest he may
have in the Property and further pursue remission or mitigation of the forfeiture lf this Agreement
is approved by the Court, then unless specifically directed by an order of the Court, Batchelor shall
be excused and relieved from further participation in this action. However, this Stipulation and Order

does not relieve the petitioner of any applicable discovery obligations

11. The terms of this Stipulation and Order do not affect the tax obligations, fines,
penalties or any other monetary obligations of Batchelor or the 2018 Manafort F amin lrrevocable
Trust.

12. Batchelor understands and agrees that the Special Counsel’s Office and MLARS also
reserve the right to void this Stipulation and Order if, before payment of the sums set forth in
paragraph 3 above, the Special Counsel’sl Office and/or MLARS obtains new information indicating
that Batchelor did not have a prior vested or superior interest in the Property, pursuant to 21 U.S.C.
§ 85 3(n)(6)(A), or that he was not a bona fide purchaser for value of the ri ght, title, or interest in the
Property or, at the time of the purchase, was not reasonably Without cause to believe that the
Property was subject to forfeiture, pursuant to 21 U.S.C. § 853(n)(6)(B). The Special Counsel’s
Office and MLARS also reserve the right, in their discretion, to terminate the forfeiture at any time
and release the Property. ln either event, the Governrnent shall promptly notify Batchelor of such
action. A discretionary termination of forfeiture shall not be a basis for any award of fees but shall
result i`n a reinstatement of all claims of Batchelor for payment in relation to the Property that are

otherwise waived by the terms of this Stipulation and Order.

Case 1:18-mc-00167-AB.] Document 25 Filed 01/28/19 Page 4 of 5

13. The parties agree to execute further documents, to the extent necessary, to convey
clear title to the Property to the United States and to implement further the terms of this Stipulation
and Order.

14. Each party agrees to bear its own costs and attorneys’ fees.

15. Payment to Batchelor pursuant to this Stipulation and Order is contingent upon a
Court-authorized interlocutory liquidation of the Property or the United States prevailing against the
defendant and any third-party claims, the Court’s entry of a final order of forfeiture to the United
States, and liquidation of the Property pursuant to the final order of forfeiture The terms of this
settlement agreement shall be subject to approval by the United States District Court and any
violation of any terms dr conditions shall be construed as a violation of an order of the Court.

16. The parties agree that the United States may choose in its sole discretion how it
wishes to accomplish forfeiture of the Property, whether by criminal or civil forfeiture. If the United
States chooses to effect the forfeiture through institution of civil forfeiture proceedings, Batchelor
consents to the filing of this Stipulation and Order in such civil forfeiture proceedings in full
settlement and satisfaction of all claims to and any right, title and interest he may have in the
Property upon the same terms as set forth_herein. Batchelor waives all defenses, including, but not
limited to, defenses based upon statute of limitations and venue, and any claim to attorneys’ fees or
costs, with respect to any civil forfeiture proceeding related to the Property.

17. This Stipulation and Order may be executed in counterparts, each of which shall be
deemed an original, and all of which, when taken together, shall be deemed the complete Stipulation
and Order.

18.l Batchelor represents and warrants that he is authorized to execute this Stipulation and
Order. The undersigned United States signatory represents that he is signing this Stipulation and
Order in his official capacity and that he is authorized to execute this Stipulation and Order.

19. The Court shall have exclusive jurisdiction over the interpretation and enforcement of

this Stipulation and Order.

Case 1:18-mc-00167-AB.] Document 25 Filed 01/2_8/19 Page 5 of 5

20. This Stipulation and Order constitutes the complete agreement between the parties

hereto and may not be amended except by written consent thereof

F or the United States of America: ROBERT S. MUELLER, III
Special Counsel

Dated: Dt/'L\{/'l,ol? By:

 

Andrew Weissmann

U.S. Department of Justice
Special Counsel’s Oftice

950 Pennsylvania Avenue NW
Washington, D.C. 20530
Tel_§p'hone: (202) 616-0800

By: EMMr--A-._

lJIiiel H. Claman
Money Laundering and
Asset Recovery Section
Criminal Division
U.S. Department of Justice
1400 New York Avenue, N.W., Suite 10100
Washington, D.C. 20530
Tel'ephone: (202) 514-1263

For William Clayton Batchelor:

Dated: |,/2\4 /7»0|‘] By:lWVl/\C[ZJeTl/l/\/l-
William Clayton Batchelor, Esq.

ORDER
Having reviewed the foregoing Stipulation and good cause appearing,

IT IS HEREBY .ORDERED, ADJUDGED, AND DECREED that the Stipulation is SO

ORDERED.

0RDERE1) thisZSd;\y oé&At}a%/{ &(\4

THE HoNoRABLE ram B. JAcKsoN
' UNITED sTATEs DISTRICT moon

5

